Citation Nr: 9919888	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-09 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder, and, if so, whether the reopened claim may be 
granted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in April 
1997.  This case was remanded by the Board in June 1997 for 
further development; it was returned to the Board in June 
1999.


FINDINGS OF FACT

1.  An unappealed rating decision of May 1989 denied the 
veteran's claim for service connection for a low back 
disorder.

2.  Subsequent rating decisions of December 1989 and July 
1991 continued the denial of the claim, and no appeal was 
taken from either decision.

3.  The evidence added to the record since the July 1991 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's low back disorder originated in service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998). 

2.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a low back 
disorder was previously denied in a May 1989 rating decision.  
Subsequent rating decisions of December 1989 and July 1991 
continued the denial of the claim, and no appeal was taken 
from either decision.  Generally, a claim which has been 
denied in an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The veteran's service medical records are not on file.  
However, the evidence of record at the time of the July 1991 
rating decision included a Surgeon General's Office (SGO) 
extract which indicates that the veteran sustained wounds to 
his facial area from an aerial bomb.  The veteran's WD AGO 
Form 53-55 discloses that he was awarded the Purple Heart.

Also of record were private hospital reports from Bryan 
Memorial Hospital for the period from February 1980 to 
September 1988, which disclosed treatment for low back 
disorders, including degenerative changes.  A July 1989 
statement by Glen F. Lau, M.D., indicated that he had treated 
the veteran for a number of years for back pain, and that the 
veteran had claimed that his back problems began in service. 

Also of record was the report of a January 1989 VA 
examination, at which time the veteran reported receiving 
multiple shrapnel injuries in service.  X-ray studies of the 
lumbosacral spine were negative for shrapnel fragments, but 
disclosed the presence of degenerative changes.  Following 
examination of the veteran the examiner concluded that the 
veteran sustained shrapnel and contusion injuries in service 
which apparently resulted in degenerative changes affecting 
the lumbar spine.  

The evidence previously of record lastly included statements 
by R.S. and W.W., received in May 1991.  The statement by 
R.S. indicates that the author was wounded in service by the 
same bomb which caused the veteran's severe back injury, and 
that the veteran had continued to experience back problems 
since service.  The statement by W.W. indicates that he was 
with the veteran's unit when the unit was struck by a bomb; 
he averred that the veteran sustained a back injury at that 
time.  Submitted with W.W.'s statement were documents 
establishing that W.W. was in the same unit as the veteran 
and was awarded a Purple Heart concurrently with the veteran.

Evidence added to the record since July 1991 includes a 
February 1944 newspaper article from Parker's Gazette, as 
well as the transcripts of the veteran's May 1992 hearing 
before a hearing officer at the RO and his April 1997 hearing 
before the undersigned.  The evidence added to the record 
also includes the report of a January 1999 VA examination of 
the veteran.

The newspaper article describes in detail the bombing 
incident in which the veteran was wounded.

At his May 1992 hearing before a hearing officer at the RO 
and his April 1997 hearing before the undersigned, the 
veteran testified, in essence, that he was working as a clerk 
at a field hospital in service when his position was bombed.  
He averred that he sustained low back injury when the bomb 
blast flung him unconscious more than seven feet into the 
air.  He testified that he thereafter convalesced for 
approximately one month, following which time he sought no 
further treatment for complaints associated with his back 
while in service.  He maintained, however, that he continued 
to experience low back problems at service discharge and 
intermittently thereafter.  He averred that he sought 
treatment for low back disability shortly after service from 
VA, but that he was refused treatment because his service 
records could not be found.  He stated that he thereafter 
sought treatment from private physicians.  

At his January 1999 VA examination, the veteran reported that 
his back pain started in 1944 after he sustained shrapnel 
wounds from a bomb.  Following physical examination of the 
veteran and after reviewing X-ray studies of the lumbar spine 
which showed the presence of degenerative changes, the 
examiner diagnosed the veteran with lumbosacral spine pain 
with radicular symptoms.  He concluded that the veteran 
possibly had nerve root compression which might be related to 
his initial injury.

The Board has found the veteran's testimony at his May 1992 
and April 1997 hearings to be credible and notes that his 
testimony is supported by the January 1999 examiner who 
conceded that the veteran's current disability might be 
related to the bombing injury in service.  As the evidence 
submitted since July 1991 is new and bears directly on the 
question of whether the veteran's current low back disorder 
originated in service, the Board concludes that the evidence 
is new and material, and the veteran's claim is therefore 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
See also Hodge v. West, 155 F.3d 1356 (1998). 

This does not end the Board's inquiry, however.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran has 
engaged in combat, VA will accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, even if there is no 
official record of such incurrence or aggravation in service; 
service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998). 

Through no fault of the veteran, the service medical records 
are unavailable.  The Board has found the veteran's testimony 
concerning injury to his low back in service to be credible.  
The veteran's testimony is supported by an SGO extract 
documenting that the veteran was a casualty of an aerial 
bomb, service personnel records indicating that he received 
the Purple Heart for this incident, and by statements from 
service comrades who were present at the bombing.  Moreover, 
the January 1989 VA examiner found, in essence, that the 
veteran's concussion injury in service resulted in his 
present degenerative changes, and this opinion is supported 
to some extent by the report of the January 1999 VA 
examination.  Therefore, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for a low back disorder.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a low back disorder is 
granted.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

